Citation Nr: 1016726	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD), as 
due to asbestos exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1966 through July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In May 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In April 2010 the Veteran submitted additional evidence in 
support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2009).

	
FINDINGS OF FACT

The competent medical evidence does not establish that the 
Veteran has a current diagnosis of a respiratory problem that 
is etiologically related to a disease, injury, or event in 
service, to include exposure to asbestos.


CONCLUSION OF LAW

An asbestos related respiratory disorder, to include COPD, 
was not incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2004; a statement of the 
case in January 2006; and a supplemental statement of the 
case in July 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
medical opinions in relation to the claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  

Service Connection

The Veteran contends that he currently suffers from a 
respiratory disorder due to exposure to asbestos in service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  The record shows 
the RO complied with the procedures for developing an 
asbestos-related claim.  The RO sent the Veteran 
correspondence requesting details, including the nature of 
the disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.

The Veteran's service personnel records show that he served 
in the Air Force as a maintenance specialist, with the 
related civilian occupation noted to be airplane mechanic.

The Veteran's service treatment records to include a June 
1970 discharge examination report, do not reflect any 
findings, complaints, symptoms, or diagnoses of any chronic 
respiratory disability, to include COPD, and are also 
negative for asbestosis or another asbestos-related disease.

After service discharge clinical treatment records in 
December 1997, recorded complaints of coughing up blood.  In 
February 1999, the Veteran was treated for asthmatic 
bronchitis.  

In July 2000 Dr. R.H. opined, based on the Veteran's post-
service occupational exposure to asbestos from 1972 to 1987, 
and on a B-reading of a May 2000 chest X-ray that revealed 
bilateral interstitial fibrosis consistent with asbestosis, 
that within a reasonable degree of medical certainty the 
Veteran had asbestosis.  In May 2004, Dr. C.J. noted that the 
Veteran had post-service occupational exposure to various 
asbestos containing products from 1972 to 1987, while 
employed as a brake shoe worker, asbestos gasket and valve 
packer.  Dr. C.J. also noted a history of smoking.  Dr. C.J. 
determined, based on the Veteran's industrial history 
abnormal chest X-ray, and pulmonary function that beyond a 
reasonable doubt the Veteran had evidence of asbestos related 
lung disease.  

The Veteran underwent a VA examination in April 2005.  The 
examiner indicated that the Veteran had been diagnosed as 
having asbestosis by a pulmonologist, based on a chest X-ray 
that showed bilateral interstitial fibrosis consistent with 
asbestosis, and pulmonary function studies that revealed 
minimal restrictive defect with some small airways 
obstruction.  The examiner noted a history of exposure to 
asbestos in service during the performance of his duties 
while working on aircraft, as well as occupational exposure 
post-service discharge.  An 18 year history of smoking was 
also reported.  After reviewing the medical evidence, and 
interviewing and examining the Veteran, the examiner opined 
that if the Veteran had a diagnosis of asbestosis to be 
determined upon further evaluation, it was at least as likely 
as  not that his in service duties contributed to his 
asbestosis.  

In July 2005, the same examiner who previously examined the 
Veteran in April 2005, reexamined the Veteran and diagnosed 
COPD.  The examiner found no evidence to substantiate the 
diagnosis of asbestosis, although the Veteran did have 
asbestos exposure.  The examiner based his findings on a June 
2005 CT scan which revealed no evidence of pleural plaques to 
suggest asbestos-related disease.  Additionally while April 
2005 pulmonary function studies were abnormal and did show an 
obstructive defect, the examiner noted that these findings 
were consistent with a diagnosis of COPD and the Veteran's 18 
year history of smoking.  

In a private treatment record in April 2007, Dr. J.C. 
indicated that 2007 chest X-rays showed parenchymal changes, 
which given the Veteran's history of asbestos exposure from 
1974 to 1994, and the appropriate latent period, were within 
a degree of reasonable medical certainty compatible with 
asbestos exposure and underlying asbestosis.  In May 2008, 
following pulmonary function studies that revealed reduced 
diffusing capacity, severe obstruction and overinflation that 
are characteristic of emphysema, Dr. C.J. diagnosed severe 
obstructive airways-disease- emphysematous type.  

In July 2009, the VA examiner prepared an addendum to the VA 
examination reports.  Following a review of the Veteran's 
claims file, to include the medical opinion of Dr. C.J., and 
June 2005 CT scan report that did not show evidence of 
asbestosis, the examiner found that the Veteran's pulmonary 
function studies were consistent with COPD.  The examiner 
indicated that while Dr. C.J. opined that the Veteran had 
asbestos related disease based on X-ray findings, a CT scan 
in June 2005 did not show any evidence of asbestos related 
disease, and the examiner determined that a CT scan gave a 
more accurate picture of the Veteran's lungs than routine 
chest X-rays.  Accordingly, the examiner reiterated the 
opinion that the Veteran had COPD likely related to a history 
of smoking, and there was no evidence of asbestos related 
lung disease.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered.  Whether the evidence is 
admissible is distinguished from credibility, or the 
probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

As mentioned, the Veteran contends he was exposed to asbestos 
during his military service.  His service personnel records 
show that his military occupational specialty (MOS) was 
maintenance specialist, with the related civilian occupation 
noted to be airplane mechanic.  Accordingly, the Veteran's 
exposure to asbestos can be conceded based on his MOS and the 
competent medical evidence of record that supports in-service 
exposure to asbestos.  

Setting aside for the moment the question of whether the 
Veteran was exposed to asbestos during his military service, 
he first has to establish that he has a current disability - 
meaning a diagnosis of asbestosis or other asbestos-exposure-
related disease.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  Exposure to asbestos, 
in and of itself, is not considered a disability for VA 
purposes.

On the basis of the service treatment records a lung 
abnormality was not shown in service and service connection 
is not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a).

After service, X-ray findings starting in May 2000, are 
consistent with asbestos exposure, but as noted above 
exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.  The post-service medical records 
also recorded a history of asbestosis, exposure to asbestos 
in service and post-service discharge, an 18 year history of 
smoking, and a diagnosis of chronic obstructive pulmonary 
disorder. 

As for service connection based on an initial diagnosis after 
service under 38 C.F.R. § 3.303(d), asbestosis is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the presence of 
the disability, therefore the determination as to the 
diagnosis or presence of the disability is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of asbestosis or an asbestos 
related disease requires clinical testing.  For this reason, 
the Board determines that asbestosis is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret clinical findings or interpret an X-
ray report, pulmonary function tests or a CT scan.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between a lung disability, first 
diagnosed after service, and an injury, disease, or event in 
active service, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  

For this reason, the Board rejects the Veteran's statements 
and testimony as competent evidence to establish a current 
diagnosis of asbestosis or an asbestos related disease as due 
to asbestos exposure in service.  

On the questions of a medical diagnosis of asbestosis or an 
asbestos related disease, there is competent medical evidence 
in favor of the claim and competent medical evidence against 
the claim.

As for the favorable evidence, Dr. R.H. and Dr. C.J. opined, 
based on the Veteran's post-service occupational exposure to 
asbestos, X-ray findings and pulmonary function, found the 
Veteran had asbestosis or evidence of asbestos related lung 
disease.  Although the opinions may not be discounted solely 
because the Veteran's complete record was not reviewed, in 
this instance, there is no indication that the clinicians 
reviewed the Veteran's claims file, to include the 2005 VA 
examination reports, and more significantly, the June 2005 
lung CT scan.  While Dr. R.H. and Dr. C.J. seemed to feel 
that chest X-rays were sufficient to substantiate a diagnosis 
of asbestosis, the competent medical evidence of record shows 
that additional diagnostic testing is required.  For these 
reasons, the Board rejects these opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 302 (2008).

The remaining relevant evidence of record as to whether the 
Veteran currently has asbestosis is the report from the VA 
examiner, who in July 2005 and July 2009, rendered an opinion 
that the Veteran did not have a diagnosis of asbestosis.  The 
examiner noted that while the Veteran did have asbestos 
exposure in service and occupationally post-service 
discharge, a June 2005 CT scan revealed no evidence of 
pleural plaques to suggest asbestos-related disease.  
Additionally while April 2005 pulmonary function studies were 
abnormal and did show an obstructive defect, the examiner 
noted that these findings were consistent with a diagnosis of 
COPD and the Veteran's 18 year history of smoking.  In July 
2009, the VA examiner prepared an addendum wherein he 
reiterated the opinion that the Veteran had COPD likely 
related to a history of smoking, and there was no evidence of 
asbestos related lung disease.  The examiner indicated that 
while Dr. C.J. opined that the Veteran had asbestos related 
disease based on X-ray findings, a CT scan in June 2005 did 
not show any evidence of asbestos related disease, and the 
examiner indicated that a CT scan was more accurate picture 
of the Veteran's lungs than routine chest X-rays.  Moreover, 
consistent with the VA examiner's findings, in May 2008, 
following pulmonary function studies, Dr. C.J. found evidence 
of severe obstruction and overinflation characteristic of 
emphysema, and diagnosed severe obstructive airways-disease-
emphysematous type.  

The Board finds the medical opinion of the VA examiner highly 
probative on the question of whether the Veteran currently 
suffers from asbestosis or an asbestos related disease, which 
is evidence against the claim, because the opinion was 
rendered based on the significant facts in the record, 
including diagnostic testing, and a rationale was provided to 
support the opinion, which was also consistent with the 
significant facts in the record.  Nieves- Rodriquez v. Peake, 
22 Vet. App. 295 (2008).

The Veteran needs to show a current asbestos related 
disability, and the VA examiner in July 2005 and July 2009, 
did not find the presence of asbestosis or an asbestos 
related disease.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has disability 
existing on the date of application, not for past 
disability).

Hence, the Board finds that most probative competent medical 
evidence of record indicates that the Veteran has COPD.

That said, even conceding that the Veteran was exposed to 
asbestos in service and even given a diagnosed lung 
disability, the record must still contain competent medical 
nexus evidence etiologically linking that lung disability to 
the asbestos exposure in order for him to prevail on his 
claimed basis.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only competent evidence commenting on the etiology of 
COPD is the opinion of the VA examiner in July 2005, and July 
2009.  On VA examination in July 2005, the examiner diagnosed 
COPD secondary to cigarettes, and in July 2009, the VA 
examiner confirmed the diagnosis of COPD attributed to a 
smoking tobacco.  As previously stated, the reports of VA 
examination and opinion indicate that the examiner reviewed 
the Veteran's medical history and claims file.  And, the 
reports also indicate that the examiner conducted an 
objective clinical evaluation of the Veteran, including 
examining his chest, chest X-rays and CT scan, and 
administering pulmonary function tests.  As to the etiology 
of the Veteran's lung disability -COPD, the examiner opined 
that the Veteran's COPD is consistent with the Veteran's 
tobacco use.  It does not relate lung disease to service.  As 
the claim of service was received after June 1998, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the Veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 and 38 C.F.R. § 3.300.

As the Board may consider only competent, independent medical 
evidence to support its finding as to a question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as the remaining competent medical 
evidence on the question of a medical diagnosis of asbestosis 
and causation between a current lung disability and service 
opposes the claim, outweighing the favorable evidence, the 
Board finds that the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, as due to 
asbestos exposure, is denied.  




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


